Citation Nr: 1740538	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is clear and unmistakable error in a March 1972 rating decision denying entitlement to service connection for passive aggressive personality.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from May 1968 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently held by the RO in St. Petersburg, Florida.  The Veteran testified before the Board at a May 2016 hearing; a transcript of the hearing is associated with the claims file.  

The appeal was previously before the Board in February 2012.  The issue of entitlement to an effective date earlier than March 30, 2001, for service-connected posttraumatic stress disorder (PTSD) was denied and the issue of clear and unmistakable error (CUE) in a March 1972 rating decision was remanded  for additional development.  The CUE issue has now returned to the Board for further appellate action.


FINDING OF FACT

The March 1972 rating decision considered the correct facts as they then existed and did not contain an undebatable error that was outcome determinative.  


CONCLUSION OF LAW

The March 1972 rating decision did not contain clear and unmistakable error in the denial of service connection for passive aggressive personality.  38 U.S.C.A. §§ 5109A (West 2014); 38 C.F.R. § 3.105 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected psychiatric disorder, currently diagnosed as PTSD, should be service connected from September 1971, the date he initially filed for service connection for psychiatric disorder.  VA denied the claim in March 1972 and the decision became final.  The Veteran filed to reopen the claim for service-connected psychiatric disorder in March 2001.  This claim was granted in October 2006, assigning a 70 percent rating effective March 30, 2001.    

Requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, prior decisions reversed or revised on the grounds of CUE are treated as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

To establish CUE in a prior final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it been avoided, would have manifestly changed the prior adjudication; and (3) the CUE determination must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc)). 

The Court of Appeals for Veterans Claims (Court) describes CUE as a very specific and rare error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is an error of fact or law "that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Id.  Thus, CUEs are undebatable errors: they are fatally flawed decisions in which it is absolutely clear that a different result should have followed.  Id. at 43-44.; Russell v. Principi, 3 Vet. App. 310, 313-14  (1992).  Allegations that previous adjudications weighed and evaluated the evidence improperly can never satisfy the stringent definition of CUE.  Damrel, 6 Vet App. at 246.  When there is evidence both for and against the prior decision, it is impossible for a veteran to show that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Turning to the facts of the case, the Veteran contends the RO committed CUE by relying on the January 1972 psychiatric examination in its March 1972 denial.  For the reasons set forth below, the Board finds the Veteran has raised an insufficient basis for finding CUE.

Records associated with the file, prior to the March 1972 rating decision, such as a December 1971 VA examination and January 1972 VA memorandum regarding "Reconciliation of diagnosis," related that the Veteran was medically discharged in August 1971, hospitalized in service, and diagnosed with "schizophrenia reaction, paranoid type."  In contrast to these cited findings, however, the December 1971 VA examination found the Veteran was not schizophrenic and instead diagnosed passive aggressive personality disorder, aggressive type.

The  January 1972 VA memorandum requested a review of the claims file and reconciliation of the divergent Coast Guard documentation of diagnosis (cited as the "Coast Guard Physical Evaluation Board" evaluation) and December 1971 VA examination diagnosis.  VA obtained a January 1972 VA examination, which found no evidence of a thought disorder, including schizophrenia, and diagnosed passive aggressive personality.

The March 1972 rating decision cited to three sources: an undated "psychiatric workup" that diagnosed "schizophrenic reaction, paranoid type" (presumably the Coast Guard Physical Evaluation Board evaluation  referenced in the January 1972 memorandum); the December 1971 VA examination; and the January 1972 VA examination.  The RO listed the Veteran's condition as passive aggressive personality and classified it as a "[c]onstitutional or developmental abnormality - not a disability under the law."  To support this finding, the RO cited the Veteran's medical discharge with retirement pay as well as the VA examination diagnoses, the lack of evidence of thought disorder, and the December 1971 VA examination finding that the Veteran was "hostile, angry and uncooperative" as a "philosophy" rather than a form of mental illness.

In the November 2012 substantive appeal, the Veteran asserted that it was CUE for the January 1972 VA examination to provide an opinion without stating that the entire medical history had been reviewed, and, following that logic, it would be CUE for the RO to rely on that examination.  The January 1972 VA examination noted the two medical opinions it was tasked to reconcile and provided a summary of the Veteran's personal history, but it did not indicate that the Veteran's medical history had been reviewed.

Even if this were an error, it does not reach the level of a clear and unmistakable error.  A failure with respect to the duty to assist does not rise to the level of clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  The Veteran alleges that the January 1972 examination was inadequate, but provision of an inadequate examination cannot constitute CUE.  Id.  Moreover, the RO considered the correct facts as known at the time of the decision.  Accordingly, the January 1972 VA examination and its use by the RO may not be considered undebatable error and therefore cannot constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). 

In addition, the Board finds that the correct facts, as known at the time, were before the RO.  The RO cited the three evaluations of record available in March 1972 as well as the Veteran's medical discharge from the Coast Guard.  The RO listed information from both VA medical examinations in support of its decision, including their diagnoses of passive aggressive personality.  Thus, the RO had before it and considered the correct facts.  To the extent that the Veteran argues  that the adjudicator afforded improper weight to one fact versus another, such argument is insufficient.  Damrel, 6 Vet App. at 246.    

Finally, the alleged error  is not of the sort that, had it been avoided, would have would have manifestly changed the prior adjudication.  Although the January 1972 VA examination does not explicitly state that the prior medical history was reviewed, it also does not explicitly state that it had not been reviewed.  The January 1972 VA examination report demonstrated that it was aware of the Coast Guard diagnosis as it cited reconciliation of the different diagnoses as its purpose in rendering the decision.  Further, it cannot be shown that the January 1972 VA examination would have diagnosed a different condition if the examiner had overtly reviewed the documents, as the December 1971 VA examination did indicate review the Coast Guard records yet it diagnosed passive aggressive personality rather than schizophrenia.  Thus, avoidance of the reported error in the January 1972 VA examination would not have manifestly changed the prior adjudication.

The Board notes that the Veteran has submitted additional evidence, including treatment records from the 1970s.  Unfortunately, these statements were not submitted until the 2000s and were not part of the record before the March 1972 adjudicator; thus, the Board may not consider them in the CUE analysis.  See Damrel, 6 Vet. App. at 245. 

In light of the above, the Board concludes that the Veteran has not established that revision based on CUE is warranted.  

With regard to notice to the Veteran, the RO did not send notice regarding the Veteran's CUE claim, but such notice is not required as VCAA's notice and duty-to-assist provisions are inapplicable in cases involving CUE of prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001). 


ORDER

Revision of the March 1972 rating decision denying service connection for passive aggressive personality, on the basis of CUE, is denied.  


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


